ORDER
On October 15, 2001, petitioner was indefinitely suspended from the practice of law. In the Matter of Ball, 347 S.C. 122, 554 S.E.2d 36 (2001). Petitioner has now filed a petition for reinstatement. The Committee on Character and Fitness recommends the petition be granted upon certain conditions.
We grant the petition for reinstatement, subject to the following conditions:
1. For the first two years of his reinstatement, petitioner shall retain an outside accountant to reconcile his law office accounts.
2. The accountant shall file quarterly reports concerning the status of petitioner’s law office accounts with the Office of Disciplinary Counsel (ODC). ODC, petitioner’s counsel, and the accountant shall together establish the format for the quarterly reports.
Petitioner’s failure to cooperate with the outside accountant or to insure that the quarterly reports are filed with ODC may result in a finding of contempt or the suspension of his license to practice law in this state.
IT IS SO ORDERED.